Exhibit 16.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303) 306-1967 Fax (303) 306-1944 March 29, 2011 Office of the Chief Accountant Securities and Exchange Commission Mail Stop 9-5 450 Fifth Street, N.W. Washington, D.C.20549 Re:Great Spirits, Inc. On February 1, 2011 my appointment as auditor for Great Spirits, Inc. ceased.I have read Great Spirits, Inc.’s statements included under Item 4 of its Form 8-K dated March 29, 2011 and agree with such statements, insofar as they apply to me. Very truly yours, /s/ Ronald R. Chadwick, P.C. Ronald R. Chadwick, P.C. Certified Public Accountant
